Citation Nr: 1210783	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  11-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the spine.

2.  Entitlement to service connection for osteoarthritis of the right knee.

3.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for back and right and left knee disabilities.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's service connection claims.

The Veteran claims that he has current back and left and right knee disabilities that are a result of his in-service work as an aircraft mechanic.  Service treatment records are negative for diagnosis or treatment for any issues related to the Veteran's back and/or knees.  His argument, however, is that the disabilities he has now are due to the nature of the work he did while in service, which included repetitive bending, kneeling, and climbing.  The Veteran's DD Form 214 does confirm that his Military Occupational Specialty (MOS) was "43251 Acft Eng Mech."  Thus, the Board recognizes that the Veteran may have, in fact, experienced such repetitive body movements during his more than three years in the Air Force.  The question is whether any current disabilities experienced by the Veteran are as likely as not a result of the Veteran's service, especially considering that there were no complaints related to the back or knees during service or for many years after service.

The Veteran's private physician did submit statements as to each claim in July 2007, which suggest that the Veteran has current back and knee disabilities, each of which more likely than not "may be related to" his military service.  The basis for these opinions was noted to be the repetitive nature of the Veteran's in-service work.  The statements, however, make no mention of the Veteran's service treatment records, including that these records are devoid of evidence related to symptoms involving the back or knees.  Thus, the private physician's statements are lacking in substance and fail to provide a basis that includes an indication of awareness of the Veteran's medical history.

Nonetheless, because the evidence shows the Veteran's private physician's suggestion that the Veteran has back and left and right knee disabilities that may be due to service, a remand is warranted in order to afford the Veteran a VA examination to determine the current nature of his back and knee disabilities, as well as to obtain an opinion from an orthopedic physician to determine whether any such current disabilities are as likely as not related to the Veteran's work as an aircraft mechanic in the Air Force.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, a review of the treatment records in the claims folder reveals that the most recent records are dated in 2007 from the private physician noted to treat the Veteran for his back and knees.  On remand, the RO/AMC should afford the Veteran the opportunity to submit updated authorizations to obtain records from his private physicians.  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Veteran fully executed authorizations to obtain updated records from Dr. Schneebaum dating since July 2007.  The Veteran should also be asked to identify any treatment providers who treated him immediately following service through to the present for his back and knees, and to provide fully completed authorization forms for any such records to also be requested.  Once any authorizations are received, the RO/AMC should make reasonable attempts to obtain records from all relevant physicians.  Any non-duplicative records obtained, and any negative responses, should be associated with the claims folder.  If any requested records are not available, the Veteran should be notified of such. 

2.  Once the development requested above has been completed to the extent possible, schedule the Veteran for a VA spine and joints examination(s) to determine the current nature of any back and left and right knee disabilities.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all current disabilities identified.  In addition, the examiner should provide opinions as to whether the Veteran more likely, less likely, or at least as likely as not (50 percent probability) has current back, left knee, and/or right knee disabilities as a result of his work in service as an aircraft mechanic.  The examiner is asked to comment on the significance of repetitive bending, kneeling, climbing, etc., in the development of the Veteran's current knee and back disabilities.  The medical basis for the conclusions reached should be provided.  If the physician cannot provide an opinion without resorting to speculation, the physician must explain the reason such an opinion cannot be formulated.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

